 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6

 7   SILUS M. VALSON,                                     Case No. 1:14-cv-01420-DAD-EPG (PC)
 8                 Plaintiff,                             ORDER RE: PLAINTIFF’S LETTER
 9         v.
10   MATTHEW CATE and MARTIN BITER,
11                 Defendants.
12

13          Silus Valson (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
14   with this civil rights action filed pursuant to 42 U.S.C. § 1983.
15          On November 9, 2018, Plaintiff filed a letter to the Court. (ECF No. 67, pgs. 10-11). In
16   the letter, Plaintiff states that the Court granted his motion for the issuance of a subpoena upon
17   the United States Environmental Protection Agency (“EPA”), and that Plaintiff received notice
18   that service of the subpoena was returned executed. Plaintiff further states that the EPA has not
19   responded to the subpoena, and asks if the EPA is in contempt of Court.
20          Generally, Plaintiff is not supposed to file letters with the Court. If Plaintiff wants the
21   Court to grant him relief, he needs to file a motion. Particularly, if Plaintiff wants the Court to
22   compel the EPA to produce the documents requested in the subpoena and/or the Court to hold
23   the EPA in contempt for failing to respond (see Fed. R. Civ. P. 45), Plaintiff should file a
24   motion requesting such relief (and serve the motion on the EPA).
     IT IS SO ORDERED.
25

26
        Dated:     November 13, 2018                            /s/
27                                                        UNITED STATES MAGISTRATE JUDGE

28

                                                      1
